*719ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on July 3, 1973 (279 So.2d 899) affirming the order of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court s judgment by appeal, the Supreme Court of Florida by its opinion and judgment filed March 27, 1974 (293 So.2d 59) and mandate now lodged in this court reversed this court’s judgment with directions;
It is, therefore, ordered that the mandate of this court heretofore issued in this cause on July 19, 1973 is withdrawn, the judgment heretofore filed in this cause on July 3, 1973 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order of the circuit court here sought to be reviewed is reversed and the cause is remanded for further proceedings consistent with the opinion of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R. 32 F.S.A.).